t c memo united_states tax_court mars’s contractors inc a florida corporation petitioner v commissioner of internal revenue respondent docket no 11131-05l filed date vera elaine gilford for petitioner justin campolieta for respondent memorandum opinion goeke judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction this case involves respondent’s determination that a collection action is appropriate under sec_6320 and sec_6330 1all section references are to the internal_revenue_code in continued respondent argues that the underlying tax_liability in question is employment_taxes and that this court’s lack of jurisdiction over the underlying tax_liability negates our jurisdiction under sec_6330 petitioner counters that this court does have jurisdiction to review the status of employees pursuant to sec_7436 and reasons that we do have jurisdiction of the underlying tax_liability in question however petitioner concedes that the employment_tax liabilities which are the subject of respondent’s collection efforts do not involve the redetermination of the employment status of individuals the issue before us is whether we have jurisdiction to review respondent’s determination regarding collection action of employment_tax liabilities as explained in more detail below because this court does not have jurisdiction of the underlying tax_liability respondent’s motion will be granted background on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination sustained a proposed notice_of_levy attempting to collect employment_tax liabilities and penalties related to form sec_941 employer’ sec_1 continued effect at all relevant times quarterly federal tax_return filed for the quarters ending date and june and date the amounts involved do not arise because of the determination of employment status as described in sec_7436 rather petitioner’s primary contentions relate to penalties on date petitioner filed a timely petition seeking a review of respondent’s notice_of_determination on date respondent filed a motion to dismiss for lack of jurisdiction a hearing on respondent’s motion at which both counsel for petitioner and counsel for respondent appeared was held on date in miami florida discussion petitioner asserts that this court has jurisdiction of employment_tax issues involving employment status under sec_7436 petitioner reasons that because we have jurisdiction of sec_7436 provides sec_7436 proceedings for determination of employment status a creation of remedy --if in connection with an audit of any person there is an actual controversy involving a determination by the secretary as part of an examination that-- one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under subsection a of sec_530 continued employment_tax issues in some instances we have jurisdiction in the present case respondent counters that this is not a case involving redetermination of employment status this court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 the court’s jurisdiction over collection matters under sec_6330 is limited to situations where the court has jurisdiction over the underlying tax_liability we read underlying tax_liability in sec_6330 to be case specific our jurisdiction in employment_tax matters is likewise limited and petitioner concedes that we would lack jurisdiction under sec_7436 to address the merits of the employment_tax and penalties which respondent is attempting to collect because we do not have jurisdiction over the underlying tax_liability in this case we do not have jurisdiction over the related collection action see 114_tc_171 see also gorospe v commissioner ___ f 3d ___ 9th cir continued of the revenue act of with respect to such an individual upon the filing of an appropriate pleading the tax_court may determine whether such a determination by the secretary is correct and the proper amount of employment_tax under such determination any such redetermination by the tax_court shall have the force and effect of a decision of the tax_court and shall be reviewable as such under sec_6330 petitioner will have days after our order in this case is entered to file an action in a district_court of the united_states to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
